EXHIBIT 10.49
EMPLOYMENT AGREEMENT
This AGREEMENT (the “Agreement”) is entered into as of December 22, 2014,
between Parkway Properties, Inc. (the “Company”) and Jason A. Bates (the
“Executive”).
WHEREAS, the Company desires to continue to employ the Executive as Executive
Vice President and Chief Investment Officer of the Company, on the terms and
conditions set forth herein;
WHEREAS, the Company and the Executive desire to replace in their entirety, any
prior agreements or arrangements providing for severance payments and related
benefits or payments or benefits upon a change in control between the Executive
and the Company or any of its affiliates, including without limitation that
Change in Control Agreement, dated as of December 30, 2013, between the Company
and the Executive (together, the “Prior Agreements”), that the Executive waive
all rights to any payments or benefits to which he may be entitled thereunder,
and that all such Prior Agreements shall hereafter cease to be of further force
and effect; and
WHEREAS, the Executive desires to accept employment on the terms hereinafter set
forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
1.    Effective Date and Term; Termination of Prior Agreements. The Executive
shall be employed by the Company for the period commencing as of the date hereof
(the “Effective Date”) and ending on the third anniversary of the Effective Date
(the “Initial Term”), subject to automatic renewal for additional one (1) year
periods unless either party provides the other with ninety (90) days’ notice of
such party’s intent not to renew (the Initial Term and any such renewal, the
“Term”). A failure to renew this Agreement shall not constitute a termination by
the Company without Cause or a CIC Termination (each as defined below);
provided, that, notwithstanding anything to the contrary in this Section 1, upon
the occurrence of a Change in Control (as defined below), the Term shall
automatically extend until the later of (i) the second anniversary of such
Change in Control and (ii) the date upon which the Term would otherwise have
ended. From and after the Effective Date, Executive’s entitlement to payments or
benefits under all Prior Agreements shall terminate and the Prior Agreements
will cease to have any further force and effect.


2.    Position and Duties.


(a)    During the Term, the Executive shall serve as the Company’s Executive
Vice President and Chief Investment Officer. The Executive shall report to the
Company’s Chief Executive Officer or the Board of Directors of the Company (the
“Board”) and shall have such duties and responsibilities as are consistent with
the Executive’s position and as may be


--------------------------------------------------------------------------------




assigned by the Chief Executive Officer or the Board from time to time. During
the Term, the Executive shall be subject to, and shall act in accordance with,
all reasonable instructions and directions of the Company and all applicable
policies and rules of the Company.


(b)    The Executive shall devote his full working time, energy and attention to
the performance of his duties and responsibilities hereunder and shall not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict with or interfere with the rendition of the
Executive’s services hereunder; provided that nothing herein shall (i) preclude
the Executive from managing his personal, financial and legal affairs, (ii)
prevent the Executive’s from engaging in other civic and charitable activities,
or (iii) subject to the Board’s prior written consent, prohibit the Executive
from serving as a director on the board of directors of a publicly traded
company that is not a competitor of the Company, so long as such activities do
not interfere with the performance of his duties and responsibilities to the
Company as provided hereunder.


3.    Compensation.


(a)    During the Term, the Company shall pay the Executive a minimum base
salary at the rate of $300,000 per annum (the “Base Salary”), payable in regular
installments in accordance with the Company’s customary payroll practices. The
Board or the Board’s Compensation Committee (the “Committee”) shall annually
review the Executive’s Base Salary and, in its sole discretion, may increase the
Executive’s annual Base Salary. References in this Agreement to Base Salary
shall refer to the annual Base Salary as may be increased by the Board or the
Committee.


(b)    In addition to the Base Salary, during the Term, the Executive shall be
eligible to participate in the Company’s discretionary annual incentive plan
(the “AIP”) as may be established and approved by the Board or the Committee
from time to time and, pursuant to the AIP, the Executive may earn an annual
bonus (the “Annual Bonus”) in each fiscal year during the Term, with a target
Annual Bonus opportunity of fifty percent (50%) of Base Salary (the “Target
Bonus”); provided, that the Annual Bonus actually paid, if any, in any fiscal
year shall be determined by the Chief Executive Officer and the Board or the
Committee based upon the achievement of annual performance objectives
established by the Chief Executive Officer and the Board from time to time. The
Annual Bonus shall be paid no later than two and one-half (2.5) months following
the end of the fiscal year to which such Annual Bonus relates, subject to the
Executive’s continued employment with the Company on the applicable payment
date, except as otherwise provided in Sections 6(a) and 6(b).


(c)    During the Term, pursuant and subject to the terms of the Parkway
Properties, Inc. and Parkway Properties LP 2013 Omnibus Equity Incentive Plan
(or its successor) (the “Plan”) and subject to Board or Committee approval, the
Executive shall be eligible to receive an annual equity grant as the Board or
Committee deems appropriate. In addition to any accelerated vesting as set forth
in Section 6(b):

2

--------------------------------------------------------------------------------




(1)    In the event of a CIC Termination, all of the Executive’s outstanding
equity or equity-based awards subject to time-based vesting shall immediately
vest and be paid in full upon the date of such CIC Termination.


(2)    Notwithstanding the foregoing, to the extent accelerated payment is not
permitted under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) without the imposition of a penalty, the awards shall immediately
vest in full, but be paid on the original payment schedule set forth in such
award.


4.    Employee Benefits; Expense Reimbursement. During the Term:


(a)    The Executive shall be entitled to participate in all employee benefit
plans and programs available generally to other executives of the Company.


(b)    The Executive shall be entitled to reimbursement of reasonable business
expenses and to vacation days to be provided in accordance with the Company’s
policies as may be in effect from time to time during the Term.


5.    Termination of Employment.


(a)    The Term and the Executive’s employment hereunder may be terminated under
the following circumstances.


(1)    Death. The Term and the Executive’s employment hereunder shall terminate
upon the Executive’s death.


(2)    Disability. The Term and the Executive’s employment hereunder shall
terminate in the event of the Executive’s Disability. For purposes of this
Agreement, “Disability” shall mean: as a result of the Executive’s incapacity
due to physical or mental illness or injury, the Executive (i) is eligible to
receive a benefit under the Company’s long-term disability plan applicable to
the Executive, or (ii) if no such long-term disability plan is applicable to the
Executive, the Executive is unable to perform his duties hereunder for a period
of ninety (90) consecutive days or a period of ninety (90) days in any one
hundred eighty (180) day period.


(3)    Cause. The Company may immediately terminate the Term and the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean: (i) the continued failure by the Executive to perform the material
responsibilities and duties under this Agreement, (ii) the engaging by the
Executive in willful or reckless conduct, if such conduct is done or omitted to
be done by the Executive not in good faith, and is materially injurious to the
Company monetarily or otherwise, (iii) the Executive’s conviction of, or
pleading of guilty or nolo contendere to, a felony, (iv) the commission or
omission of any act by the

3

--------------------------------------------------------------------------------




Executive that is materially detrimental to the best interests of the Company
and that constitutes common law fraud or a violation of applicable law, or (v)
the Executive’s breach of any material provision of this Agreement (including
any Restrictive Covenants). Notwithstanding the foregoing, the Term and the
Executive’s employment shall not be deemed to have been terminated for Cause
unless the Company shall have given the Executive (A) written notice setting
forth the reasons for the Company’s intention to terminate the Executive’s
employment for Cause, and (B) a reasonable opportunity, not to exceed thirty
(30) days, to cure such failure, to the extent reasonably susceptible to cure.


(4)    Good Reason. The Executive may terminate the Term and his employment
hereunder for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean, (i) the Company’s failure to pay material compensation when due and
payable; (ii) a material diminution in the Executive’s position, duties or
responsibilities, including without limitation, the Executive ceasing to report
to the Chief Executive Officer; (iii) the Company’s material breach of any other
material provision of this Agreement; or (iv) a change of the Executive’s
principal place of employment to a location more than fifty (50) miles from such
principal place of employment as of the Effective Date. The Executive shall not
have Good Reason to terminate the Term and his employment hereunder unless the
Company shall have been given (A) a Notice of Termination setting forth the
reasons for the Executive asserting Good Reason, and (B) a reasonable
opportunity, not to exceed thirty (30) days, to cure such failure.


(5)    Any Other Reason. Either party may terminate the Term and the Executive’s
employment hereunder at any time for any reason other than those set forth
above; provided that the terminating party shall provide the other party with
Notice of Termination (as defined below in Section 5(b)).


(b)    Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive during the Term shall be communicated by
providing the other party at least sixty (60) days’ advance written notice of
such termination (the “Notice of Termination”) in accordance with Section 13(a);
provided that no Notice of Termination shall be required in the event of a
termination on account of the death of the Executive or by the Company for Cause
(except that with respect to Cause, the Company shall have given the Executive
notice and the opportunity to cure as set forth in Section 5(a)(3) above).


6.    Termination Payments.


(a)    Death or Disability. In the event that the Executive’s employment
hereunder terminates as a result of the Executive’s death or Disability, the
Company shall pay to the Executive (or, if applicable, to the Executive’s
estate), within thirty (30) days following the date of termination of
employment, (i) any earned but unpaid Base Salary accrued through the date of
termination and any earned but unpaid vacation pay (collectively, the “Accrued
Amounts”)

4

--------------------------------------------------------------------------------




and (ii) any earned but unpaid Annual Bonus for the preceding fiscal year
(without regard to whether the Executive is employed on the date such Annual
Bonus is paid).
 
(b)    Without Cause or For Good Reason. In the event that the Company
terminates the Executive’s employment hereunder without Cause, or the Executive
terminates his employment hereunder for Good Reason, in each case other than a
CIC Termination, the Executive shall be entitled to (i) the Accrued Amounts,
payable within thirty (30) days following the date of termination of employment;
(ii) any earned but unpaid Annual Bonus for the preceding fiscal year on the
date such amount would otherwise have been paid (without regard to whether the
Executive is employed on the date such Annual Bonus is paid); (iii) an amount
equal to twelve (12) months’ Base Salary, payable in twelve (12) equal monthly
installments in accordance with the Company’s customary payroll practices; (iv)
an additional twelve (12) months’ time-based vesting credit on any outstanding
equity or equity-based awards; and (v) continued health care coverage for
himself and any of his eligible dependents for up to twelve (12) months under
the Company’s group health plans pursuant to the continuation of coverage
provisions contained in Sections 601 through 608 of the Employee Retirement
Income Security Act of 1974, as amended (the “Health Continuation Benefit”);
provided, that any payment that would otherwise have been made but that is
conditioned upon the execution and effectiveness of the Release shall not be
made or provided until the fortieth (40th) day following the date of such
termination of employment. The payments and benefits provided under this Section
6(b) other than the Accrued Amounts are subject to and conditioned upon (x) the
Executive’s execution of a valid general release and waiver (in a form
reasonably acceptable to the Company) within thirty (30) days following the date
of termination, waiving all claims the Executive may have against the Company,
its successors, assigns, affiliates, executives, officers, and directors (the
“Release”), and such waiver becoming effective, and (y) the Executive’s
compliance with any restrictive covenants to which he may be subject pursuant to
Sections 7, 8, and 9 hereof (the “Restrictive Covenants”, and the conditions in
(x) and (y), the “Conditions”). The Executive shall not be entitled to any other
compensation or benefits not expressly provided for in this Section 6(b),
regardless of the time that would otherwise remain in the Term had the Term not
been terminated hereunder.


(c)    CIC Termination. In lieu of the payments and benefits described in
Section 6(b) above, and in addition to any accelerated vesting pursuant to
Section 3(c), in the event the Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason within the two (2)
year period following a Change in Control, or if there is a Termination in
Anticipation of a Change in Control (any such termination, a “CIC Termination”),
the Executive shall be entitled to (i) the Accrued Amounts, payable within
thirty (30) days following the date of termination of employment; (ii) any
earned but unpaid Annual Bonus for the preceding fiscal year, payable within
thirty (30) days following the date of termination of employment; (iii) the
Health Continuation Benefit; and (iv) an amount equal to the sum of (A)
twenty-four (24) months’ Base Salary and (B) two times (2x) the Target Bonus.
The payment described in clause (iv) above shall be paid in lump sum unless the
Change in Control does not qualify as a 409A Change in Control or such form is
otherwise prohibited by Section 409A of the Code, in which case such payment
shall be payable in equal installments over a period of twelve (12) months. For
purposes of this Agreement:

5

--------------------------------------------------------------------------------




(1)    “Change in Control” shall have the meaning ascribed to such term in the
Plan and shall be inclusive of a 409A Change in Control.


(2)    “409A Change in Control” shall mean a change in the ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company, within the meaning of Section
409A(a)(2)(A)(v) of the Code and U.S. Treasury Regulation Section
1.409A-3(i)(5).


(3)    “Termination in Anticipation of a Change in Control” shall mean (i)
delivery by the Company of notice of its intent not to renew the Term pursuant
to Section 1, or (ii) termination of the Executive’s employment by the Company
without Cause or by the Executive for Good Reason, in either the case of (i) or
(ii) within the ninety (90) day period prior to the consummation of a Change in
Control.


(d)    Any Other Reason. In the event the Executive’s employment is terminated
for any reason other than those described in Sections 6(a)-(c) above, the
Company shall pay to the Executive the Accrued Amounts within thirty (30) days
following the date of termination of employment.


(e)    No Additional Obligations. Except as otherwise provided in this Section
6, and except for any vested benefits under any tax qualified pension plans of
the Company, and continuation of health insurance benefits on the terms and to
the extent required by Section 4980B of the Code and Section 601 of the Employee
Retirement Income Security Act of 1974, as amended (which provisions are
commonly known as COBRA), the Company shall have no additional obligations under
this Agreement, and the Executive shall not be entitled to any additional
compensation or benefits (including vesting) hereunder.


7.    Confidentiality.


(a)    The Executive hereby agrees that, during the Term and thereafter, he will
hold in strict confidence any proprietary or Confidential Information related to
the Company and its affiliates. For purposes of this Agreement, the term
“Confidential Information” shall mean all information of the Company and its
affiliates which is not generally known to the public, including without
limitation any inventions, processes, methods of distribution, customer lists or
customers’ or trade secrets, and including any information which would not have
been generally known to the public but for disclosure by the Executive in breach
of his obligations hereunder; provided, that Confidential Information shall not
include any information required by law to be disclosed; provided, however, that
the Executive gave prompt written notice to the Company of such requirement,
discloses no more information than is so required, and cooperates with any
attempts by the Company to obtain a protective order or similar treatment.


(b)    The Executive hereby agrees that, upon the termination of his employment,
he shall not take, without the prior written consent of the Company, any
property of the Company, including without limitation any drawing, blueprint,
specification or other document (in whatever form) of the Company or its
affiliates which is of a confidential nature relating to the Company

6

--------------------------------------------------------------------------------




or its affiliates, or, without limitation, relating to its or their methods of
distribution, or any description of any formulas or secret processes and will
return any such property or information (in whatever form) then in his
possession.


8.    Non-Disparagement. The Executive hereby agrees, during the Term and
thereafter, not to defame or disparage the Company, its affiliates and their
respective officers, directors, members or employees, and the Company hereby
agrees, during the Term and thereafter, to use reasonable efforts to prevent the
then-current members of the Board from defaming or disparaging the Executive;
provided, that in addition to any other remedies the Company may have, in the
event the Executive fails to comply with the obligations set forth in this
Section 8, any Company obligations the Company may have under this Section 8
shall cease immediately. The Executive hereby agrees to cooperate with the
Company in refuting any defamatory or disparaging remarks by any third party
made in respect of the Company, its affiliates or their directors, members,
officers or employees.


9.    Non-Competition and Non-Solicitation.


(a)    The Executive and the Company agree that the Company would likely suffer
significant harm from the Executive’s competing with the Company during the Term
and for some period of time thereafter. Accordingly, the Executive agrees that
he will not, during the Term and for a period of twelve (12) months following
the termination of the Term and his employment, directly or indirectly, become
employed by, engage in business with, serve as an agent or consultant to, become
a partner, member, principal, stockholder or other owner (other than a holder of
less than 1% of the outstanding voting shares of any publicly held company) of,
any Competitor, or otherwise perform services relating to, the business or any
product, service or process of the Company or its affiliates at the time of the
termination for any Competitor (whether or not for compensation), including
without limitation, office ownership, office leasing and office management
activities (the “Business”). For purposes of this Agreement, the term
“Competitor” shall mean any individual, partnership, corporation, limited
liability company, unincorporated organization, trust or joint venture, or a
governmental agency or political subdivision thereof that is engaged in, or
otherwise competes or has a reasonable potential for competing with the Company,
anywhere in which the Company or its affiliates engage in or intend to engage in
the Business or where the Company or its affiliates’ customers are located.


(b)    The Executive agrees that he shall not, directly or indirectly, during
the Term and for a period thereafter of twelve (12) months following the
termination of the Term and his employment, solicit or hire or attempt to
solicit or hire, as applicable, (A) any customer or supplier of the Company or
its affiliates in connection with a Competitor or to terminate or alter in a
manner adverse to the Company or its affiliates such customer’s or supplier’s
relationship with the Company or its affiliates, or (B) any employee, consultant
or individual who was an employee or consultant within the six (6) month period
immediately prior thereto to terminate or otherwise alter his or her
relationship with the Company or any of its affiliates.





7

--------------------------------------------------------------------------------




10.    Injunctive Relief. It is impossible to measure in money the damages that
will accrue to the Company in the event that the Executive breaches any of the
Restrictive Covenants. In the event that the Executive breaches any such
Restrictive Covenant, the Company shall be entitled to an injunction restraining
the Executive from violating such Restrictive Covenant (without posting any
bond). If the Company shall institute any action or proceeding to enforce any
such Restrictive Covenant, the Executive hereby waives the claim or defense that
the Company has an adequate remedy at law and agrees not to assert in any such
action or proceeding the claim or defense that the Company has an adequate
remedy at law. The foregoing shall not prejudice the Company’s right to require
the Executive to account for and pay over to the Company, and the Executive
hereby agrees to account for and pay over, the compensation, profits, monies,
accruals or other benefits derived or received by the Executive as a result of
any transaction constituting a breach of any of the Restrictive Covenants.


11.    280G.


(a)    Notwithstanding any other provision of this Agreement or any other plan,
arrangement, or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Executive or
for the Executive’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments within the meaning of Section
280G of the Code (such payments, the “Parachute Payments”) and would, but for
this Section 11, be subject to the excise tax imposed under Section 4999 of the
Code (or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), or a loss of deductibility under Section 280G of the Code,
then such Covered Payments shall be payable either (i) in full or (ii) reduced
to the minimum extent necessary to ensure that no portion of the Covered
Payments is subject to the Excise Tax, whichever of the foregoing (i) or (ii)
results in the Executive’s receipt on an after-tax basis of the greatest amount
of benefits after taking into account the applicable federal, state, local and
foreign income, employment and excise taxes (including the Excise Tax).


(b)    The Covered Payments shall be reduced in a manner that maximizes the
Executive’s economic position. In applying this principle, the reduction shall
be made in a manner consistent with the requirements of Section 409A of the
Code, to the extent applicable, and where two or more economically equivalent
amounts are subject to reduction but payable at different times, such amounts
payable at the later time shall be reduced first but not below zero.


(c)    Any determination required under this Section 11 shall be made in writing
by the Company or by an accounting firm selected and paid for by the Company.
The Executive shall provide the Company with such information and documents as
the Company may reasonably request in order to make a determination under this
Section 11.


12.    Clawback. The Company may recover incentive and other compensation paid
to the Executive, as and to the extent required by applicable law and the
Company’s clawback policy as may be in effect from time to time.



8

--------------------------------------------------------------------------------




13.    Miscellaneous.


(a)    Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four (4) days after it is mailed by
registered or certified mail, postage prepaid, return receipt requested or one
day after it is sent by a reputable overnight courier service and, in each case,
addressed as follows (or if it is sent through any other method agreed upon by
the parties):


If to the Company, to:


Parkway Properties, Inc.
390 North Orange Avenue
Suite 2400
Orlando, FL 32801
Attention: Compensation Committee Chairman


With a copy to each of the following:        


Parkway Properties, Inc.
390 North Orange Avenue
Suite 2400
Orlando, FL 32801
Attention: Jeremy Dorsett


Hogan Lovells US LLP
555 Thirteenth Street NW
Washington, D.C. 20004
Attention: David Bonser


If to the Executive:
Jason A. Bates






or to such other address as any party hereto may designate by notice to the
others.
(b)    Except as expressly provided herein, this Agreement shall constitute the
entire agreement among the parties hereto with respect to the Executive’s
employment hereunder, and supersedes and is in full substitution for any and all
prior understandings or agreements with respect to the Executive’s employment or
termination thereof (including, without limitation, the Prior Agreements).







9

--------------------------------------------------------------------------------




(c)    This Agreement may be amended only by an instrument in writing signed by
the parties hereto, and any provision hereof may be waived only by an instrument
in writing signed by the party or parties against whom or which enforcement of
such waiver is sought. The failure of any party hereto at any time to require
the performance by any other party hereto of any provision hereof shall in no
way affect the full right to require such performance at any time thereafter,
nor shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.


(d)    The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.


(e)    The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and the Executive hereby represents to the Company
that the execution of, and performance of any of his duties under, this
Agreement shall not constitute a breach of or otherwise violate any other
agreement to which the Executive is a party. The Executive hereby further
represents to the Company that he will not utilize or disclose any confidential
information obtained by the Executive in connection with any former employment
with respect to his duties and responsibilities hereunder.


(f)    This Agreement is binding on and is for the benefit of the parties hereto
and their respective successors, assigns, heirs, executors, administrators and
other legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Executive. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume this Agreement in the same manner and to the same extent that
the Company would have been required to perform it if no such succession had
taken place. As used in the Agreement, the “Company” shall mean both the Company
as defined in the first paragraph of the Agreement and any such successor that
assumes this Agreement, by operation of law or otherwise.


(g)    Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal, or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by the Company shall be implied by the
Company’s forbearance or failure to take action.

10

--------------------------------------------------------------------------------




(h)    The Company may withhold from any amounts payable to the Executive
hereunder all federal, state, city, or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation (it being understood, that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).


(i)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without reference to its principles of conflicts
of law.


(j)    This Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument. A facsimile of a signature shall be deemed to be and have the effect
of an original signature.


(k)    The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.


(l)    The intent of the parties is that payments and benefits under the
Agreement comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (except to the extent exempt as short-term deferrals or
otherwise) and, accordingly, to the maximum extent permitted, the Agreement
shall be interpreted to be in compliance therewith. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits subject to
Section 409A of the Code upon or following a termination of employment unless
such termination is also a “separation from service” within the meaning of
Section 409A of the Code and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment,”
“termination of the Term” or like terms shall mean “separation from service.”
The determination of whether and when a separation from service has occurred
shall be made in a manner consistent with, and based on the presumptions set
forth in, US Treasury Regulation Section 1.409A-1(h) or any successor provision
thereto. It is intended that each installment, if any, of the payments and
benefits provided hereunder shall be treated as a separate “payment” for
purposes of Section 409A of the Code. Neither the Company nor the Executive
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section 409A
of the Code; and if, as of the date of the “separation from service,” the
Executive is a “specified employee” (within the meaning of that term under
Section 409A(a)(2)(B) of the Code, or any successor provision thereto), then
with regard to any payment or the provision of any benefit that is subject to
this section (whether under this Agreement, or pursuant to any other agreement
with, or plan, program, or payroll practice of, the Company) and is due upon or
as a result of the Executive’s separation from service, such payment or benefit
shall not be made or provided, to the extent making or providing such payment or
benefit would result in additional taxes or interest under Section 409A of the
Code, until the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service,” and
(B) the date of the Executive’s death (the “Delay Period”) and this Agreement
and each such agreement, plan, program, or payroll practice shall hereby be
deemed amended accordingly. Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this section (whether they would have
otherwise been payable in a single sum or in installments

11

--------------------------------------------------------------------------------




in the absence of such delay) shall be paid or reimbursed to the Executive in a
lump sum, and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein. All reimbursements and in-kind benefits provided under this
Agreement or otherwise to the Executive shall be made or provided in accordance
with the requirements of Section 409A of the Code to the extent that such
reimbursements or in-kind benefits are subject to Section 409A of the Code. All
expenses or other reimbursements paid pursuant herewith and therewith that are
taxable income to the Executive shall in no event be paid later than the end of
the calendar year next following the calendar year in which the Executive incurs
such expense or pays such related tax. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A of the Code, the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
provided that, the foregoing clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect and such payments shall be made on or before the last
day of the Executive’s taxable year following the taxable year in which the
expense occurred.


[Signature Page Follows]

12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
EXECUTIVE






/s/ Jason A. Bates    
Jason A. Bates


PARKWAY PROPERTIES, INC.




/s/ James R. Heistand    
Name:     James R. Heistand    
Title: President and CEO
                
/s/ Jeremy R. Dorsett    
Name:    Jeremy R. Dorsett
Title: EVP and General Counsel



13